NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                        No. 22-2152
                        ___________

              UNITED STATES OF AMERICA

                              v.

                     JOHN D. HALL
                    aka Jonathan Hall,
                                     Appellant
         ____________________________________

       On Appeal from the United States District Court
          for the Eastern District of Pennsylvania
               (D.C. No. 2:99-cr-00644-001)
        District Judge: Honorable Petrese B. Tucker
        ____________________________________

Submitted Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                     on August 25, 2022

  Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

              (Opinion filed: September 9, 2022)
         ____________________________________
                                      ___________

                                       OPINION *
                                      ___________

PER CURIAM

    Federal inmate John Hall appeals from the District Court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A). The Government has filed a

motion for summary affirmance. For the reasons that follow, we grant the Government’s

motion and will summarily affirm the District Court’s judgment.

       Hall and an accomplice carried out armed robberies of two banks and committed

home invasions and carjackings of the banks’ managers. A federal jury found Hall guilty

of two counts each of armed bank robbery, carjacking, conspiracy to commit armed bank

robbery and carjacking, and several related weapons charges (including two counts of

brandishing firearms in furtherance of violent crimes in violation of 18 U.S.C. §

924(c)(1)(A)(ii)). The District Court imposed a sentence of nearly 54 years in prison,

which included a mandatory consecutive term of 25 years on the second § 924(c) convic-

tion. Hall’s direct appeal and post-conviction motions have been largely unsuccessful. 1

His projected release date is September 18, 2045.


*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  On direct appeal, we affirmed the judgment but issued a limited remand for the dismis-
sal of duplicative charges. See United States v. Hall, 44 F. App’x 532, 536 (3d Cir.
2002) (per curiam). The dismissal of those charges did not affect Hall’s prison sentence.
Most recently, we granted permission for him to file a second or successive 28 U.S.C. §
2255 motion relying on Johnson v. United States, 576 U.S. 591 (2015). The District
Court denied the motion, and Hall’s request for a certificate of appealability is now pend-
ing (C.A. No. 20-1551).
                                            2
       In September 2020, Hall filed a motion under § 3582(c)(1)(A), asserting that he

had “extraordinary and compelling” reasons justifying the modification of his sentence.

Hall argued that Congress’s nonretroactive amendment to § 924(c) through the First Step

Act of 2018 created a sentence disparity that constituted an “extraordinary and compel-

ling” ground under § 3582(c)(1)(A), because if he were sentenced today under the

amended statute, his sentence would be 18 years shorter than the sentence actually im-

posed. See ECF No. 274 at 12–16. He maintained that this sentencing disparity, when

combined with his rehabilitation successes, constituted an “extraordinary and compel-

ling” reason for reducing his sentence, and that the sentencing factors of 18 U.S.C.

§ 3553(a) weighed in favor of reducing his sentence to time served with supervised re-

lease or home confinement. See id. at 15–18. Thereafter, the District Court stayed action

on Hall’s motion pending a decision in United States v. Andrews, C.A. No. 20-2768, an

appeal then before this Court which contained the same legal issue posed by Hall. After

we decided the Andrews appeal in August 2021, see 12 F.4th 255, 262 (3d Cir. 2021), the

Government filed its response in opposition to the motion. Hall filed a reply.

       In June 2022, the District Court denied Hall’s motion in light of our decision in

Andrews. Hall filed this appeal. The Government has now filed a motion for summary

affirmance, and Hall has submitted a response in opposition.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s or-

der for an abuse of decision. See Andrews, 12 F.4th at 259. This means that we “will not

disturb the District Court’s decision unless there is a definite and firm conviction that it

committed a clear error of judgment in the conclusion it reached upon a weighing of the

                                              3
relevant factors.” United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020) (cleaned

up). We will summarily affirm the District Court’s judgment if the appeal does not pre-

sent a substantial question. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       The District Court did not abuse its discretion in denying Hall’s motion to modify

his sentence. Our decision in Andrews controls here. In Andrews, we decided that the

nonretroactive changes to § 924(c) do not qualify as “extraordinary and compelling rea-

sons for reduction or release under § 3582(c)(1). See Andrews, 12 F.4th at 262. There is

nothing distinguishing the legal issue in Hall’s case from Andrews’ case. Hall asserts on

appeal that the Andrews decision has been partially abrogated by the United States Su-

preme Court’s decision in Concepcion v. United States, 142 S. Ct. 2389, 2404 (2022)

(holding only “that the First Step Act allows district courts to consider intervening

changes of law or fact in exercising their discretion to reduce a sentence pursuant to the

First Step Act”). We disagree. Concepcion did not address what qualifies as an “extraor-

dinary and compelling” reason under the compassionate release statute. See United

States v. King, 40 F.4th 594, 596 (7th Cir. 2022) (“Concepcion is irrelevant to the thresh-

old question whether any given prisoner has established an ‘extraordinary and compel-

ling’ reason for release.”).

       Hall also contends on appeal that the District Court ignored his arguments con-

cerning his rehabilitation success and advocating for a non-custodial sentence. 2 But the


2
  To the extent that Hall’s mention of home confinement could be construed as a free-
standing request for that relief, we note that Congress has conferred the exclusive author-
ity to authorize home-confinement on the BOP. See 18 U.S.C. § 3624(c)(2); see also
CARES Act, Pub. L. 116-136, Mar. 27, 2020, 134 Stat. 281, Div. B, Title II,
                                             4
District Court did acknowledge Hall’s rehabilitation efforts when it ruled that “even if

th[e] Court were to consider that Hall is reformed and rehabilitated, he would still not be

eligible for immediate release.” The District Court noted that Hall had served only 25

years of his sentence. 3 The District Court did not abuse its discretion by considering that

fact within its analysis of the motion to modify his sentence, and determining that Hall

was also ineligible for release on this basis. See Pawlowski, 967 F.3d at 330-31 (approv-

ing a court’s consideration of the amount of time remaining in movant’s sentence within

the § 3582(c)(1)(A) analysis).

    Accordingly, we will grant the Government’s motion for summary action and affirm

the District Court’s judgment. 4




§ 12003(b)(2) (“[T]he Director of the [BOP] may lengthen the maximum amount of time
for which the Director is authorized to place a prisoner in home confinement under [§
3624(c)(2)].”) (emphasis added).
3
  The District Court further noted that, even if it accepted Hall’s arguments that his sen-
tence would be 18 years shorter under current law, Hall would still have a decade to
serve.
4
 The Government’s request to file its motion for summary affirmance out of time is de-
nied as unnecessary because the Government filed the motion within the time permitted
under our Local Appellate Rules. See 3d Cir. L.A.R. 27.4(b).
                                              5